13-3695, 13-4327
     Lin, Lin v. Sessions



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   9th day of August, two thousand seventeen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            PIERRE N. LEVAL,
10                 Circuit Judges.
11   _________________________________________
12
13   LI XIAN LIN, JING CHENG JIANG                                   13-3695
14   v. SESSIONS,
15   A094 783 453, A075 836 455
16   _________________________________________
17
18   QIAO LIN v. SESSIONS,                                           13-4327
19   A099 683 747
20   _________________________________________
21
22             UPON DUE CONSIDERATION of these petitions for review of

23   Board of Immigration Appeals (“BIA”) decisions, it is hereby

24   ORDERED, ADJUDGED, AND DECREED that the petitions for review

25   are DENIED.
1            These petitions challenge decisions of the BIA that

2    affirmed decisions of Immigration Judges (“IJ”) denying asylum,

3    withholding of removal, and relief under the Convention Against

4    Torture (“CAT”), and denied motions to remand in the first

5    instance.         The   applicable   standards   of    review   are   well

6    established.        See Jian Hui Shao v. Mukasey, 546 F.3d 138,

7    157-58, 168-69 (2d Cir. 2008); Li Yong Cao v. U.S. Dep’t of

8    Justice, 421 F.3d 149, 156 (2d Cir. 2005).

9            Petitioners, all natives and citizens of China, applied for

10   asylum, withholding of removal, and CAT relief based on claims

11   that they fear persecution because they have violated China’s

12   population control program with the birth of their children in

13   the United States.          For largely the same reasons as this Court

14   set forth in Jian Hui Shao, we find no error in the BIA’s

15   determination        that    Petitioners   failed     to   demonstrate   a

16   well-founded fear of persecution based on the birth of their

17   children.        See 546 F.3d at 158-72; see also Paul v. Gonzales,

18   444 F.3d 148, 156-57 (2d Cir. 2006).

19           Insofar as Petitioners’ motions to remand were based on

20   their practice of religion or Falun Gong in the United States,

21   the BIA did not err in finding that they failed to demonstrate

                                           2
     10242016-14-15
1   their prima facie eligibility for relief.     The Petitioners did

2   not submit evidence that Chinese authorities are aware of, or

3   likely to become aware of, their practices.   See Hongsheng Leng

4   v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008); see also Jian Hui

5   Shao, 546 F.3d at 168.

6           For the foregoing reasons, the petitions for review are

7   DENIED.

8                                 FOR THE COURT:
9                                 Catherine O’Hagan Wolfe, Clerk




                                    3
    10242016-14-15